DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sassin (Pub. No. US 2019/0318272 A1, hereinafter “Sassin”) in view of Hui et al. (Pub. No. US 2013/0060814 A1, hereinafter “Hui”).
Regarding claim 1, Sassin teaches:
receiving at least one data mapping expression, each data mapping expression corresponding to mapping and transformation of data in the first data model to a conceptual model (Sassin – Example mappings (i.e. data mapping expression) in Fig. 1, 108 can be specific mappings between data (e.g. tables) of source schema 102 (i.e. first data model) and target schema 104 (i.e. second data model). Since ETL mappings are specific to the specific data migration task (e.g. migrating from source schema to target schema), learning component 110 can predict ETL rules for the particular migration task being implemented [0022]. Example mappings can be specific mappings between data of source schema and target schema. Since ETL mappings are specific to the specific data migration task (e.g. migrating from source schema to target schema), learning component can predict ETL rules for the particular 
storing at least one mapping and transformation definition that corresponds to mapping and transformation of data between the conceptual model and the second data model
and generating Extract, Transform, Load (ETL) code based on the at least one data mapping expression and the at least one mapping and transformation definition (Sassin – output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the specific structures of source schema, target schema and based on the specific features extracted from these schemas [0024]. Example mappings (i.e. data mapping expression) are utilized by the machine learning algorithms to predict new ETL rules, where the ETL mappings are based on the new ETL rules [0188]. ETL mappings 116 can be configured to be executed for data migration [0082].)
Sassin does not appear to teach:
generating Data Definition Language (DDL) code based on the at least one data mapping expression and the second data model
However, Hui teaches:
generating Data Definition Language (DDL) code based on the at least one data mapping expression and the second data model (Hui – transformation artifacts may be generated according to embodiments based on the initial mapping (i.e. data mapping expression) of the XML Model. Processes for creating artifacts may depend on one or more purposes for generating the relational data structures. The purpose is to materialize the subject XML data as a set of relational tables. Referring to Fig. 2, therein is depicted an example process for generating transformation artifacts and the execution of 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sassin and Hui before them, to modify the system of Sassin of receiving at least one data mapping expression, each data mapping expression corresponding to mapping and transformation of data in the first data model to a conceptual model, storing at least one mapping and transformation definition that corresponds to mapping and transformation of data between the conceptual model and the second data model and generating Extract, Transform, Load (ETL) code based on the at least one data mapping expression and the at least one mapping and transformation definition with the teachings of Hui of generating Data Definition Language (DDL) code based on the at least one data mapping expression and the second data model. One would have been motivated to make such a modification to effectively map data between two different structures/models (Hui - [0024]).
Regarding claim 2, Sassin does not appear to teach:
outputting a job execution package comprising the DDL code and ETL code
However, Hui teaches:
outputting a job execution package comprising the DDL code and ETL code (Hui – see Fig. 10, once a target model 1004 has been 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sassin and Hui before them, to modify the system of Sassin and Hui of receiving at least one data mapping expression, each data mapping expression corresponding to mapping and transformation of data in the first data model to a conceptual model, storing at least one mapping and transformation definition that corresponds to mapping and transformation of data between the conceptual model and the second data model, generating Data Definition Language (DDL) code based on the at least one data mapping expression and the second data model and generating Extract, Transform, Load (ETL) code based on the at least one data mapping expression and the at least one mapping and transformation definition with the teachings of Hui of outputting a job execution package comprising the DDL code and ETL code. One would have been motivated to make such a modification to effectively map data between two different structures/models (Hui - [0024]).
Regarding claim 3, Sassin teaches:
wherein the DDL code is executable by a processor to physicalize the dataset according to the second data model in the target database (Sassin - transformation artifacts may be generated according to embodiments based on the initial mapping (i.e. data mapping expression) of the XML Model. Processes for creating artifacts may depend on one or more purposes for generating the to transform source XML data to relational data. The subject XML data (i.e. data model) is materialized as a set of relational tables. SQL Data Definition Language (DDL) statement may be generated to create relational tables with the proper schema and data types [0032].)   
Regarding claim 4, Sassin teaches:
wherein the ETL code is executable by a processor to cause the processor to extract data stored in the source database, transform the extracted dataset into a structure and format compatible with the target database, transform the data in the dataset in accordance with the business transformation rules in the mapping expressions and load the transformed data to the target database (Sassin – output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the specific structures of source schema, target schema and based on the specific features extracted from these schemas [0024]. Example mappings (i.e. data mapping expression) are utilized by the machine learning algorithms to predict new ETL rules, where the ETL mappings are based on the new ETL rules [0188]. ETL mappings 116 can be configured to be executed for data migration [0082].)  
Regarding claim 5, Sassin teaches:
the ETL code defines at least one data transformation to perform on data extracted from the source data base, the data transformation transforming the extracted data into a format and structure that is compatible with the target database (Sassin – output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the specific structures of source schema, target schema and based on the specific features extracted from these schemas [0024]. Example mappings (i.e. data mapping expression) are utilized by the machine learning algorithms to predict new ETL rules, where the ETL mappings are based on the new ETL rules [0188]. ETL mappings 116 can be configured to be executed for data migration [0082]. Output ETL mappings are related to the concept of automated schema mapping, or the mapping of source schema to target schema. The techniques described in the disclosure achieve not just schema mapping, but the procedures to extra data from source tables and to transform and load data into target tables, a process known as ETL [0081].)  
Regarding claim 6, Sassin teaches:
wherein the at least one data transformation corresponds to a data transformation expression that is inferable from the at least one data mapping expression and the at least one mapping and transformation definition (Sassin – embodiments pass the generated output ETL rules to rules interpreter, which can interpret the rules to generate output ETL mappings. For example, generate actual mappings between source schema and target schema by interpreting these rules. Embodiments provide source schema, target schema, and extracted features from feature extraction to rules interpreter. For example, output ETL rules can be interpreted into output ETL mappings (i.e. data transformation expression) based on the specific structures of source schema and target schema and based on the specific features extracted from these schemas [0024].)  
Regarding claim 7, Sassin teaches:
inserting operational code in to the ETL code to provide versioning and auditing indicators (Sassin – see Fig. 7 which illustrates mapping expressions, Attribute “ACC_ENT_ID” and expression “decode(…VERSIONINGTEST…”. Record versioning can be used to lookup foreign keys for the schemas using a natural key and version number [0153].)  
Regarding claim 8, Sassin teaches:
a job generation controller for receiving at least one data mapping expression, each data mapping expression corresponding to mapping of data in the first data model to a conceptual model (Sassin – Example mappings (i.e. data mapping expression) in Fig. 1, 108 can be specific mappings between data (e.g. tables) of source schema 102 (i.e. first data model) and target schema 
at least one mapping and transformation definition, that corresponds to mapping and transformation of data between the conceptual model and the second data model (Sassin – example mappings between the source and target data schemas are provided to the machine learning algorithms that are defined according to a ETL framework. As a result, the machine learning algorithms can extrapolate trends based on the relationships illustrated between the target schema and source schema in the examples. These 
and an Extract, Transform, Load (ETL) code generator operable to output ETL code based on the at least one data mapping expression and the at least one mapping and transformation definition (Sassin – output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the specific structures of source schema, target schema and based on the specific features extracted from these schemas [0024]. Example mappings (i.e. data mapping expression) are utilized by the machine learning algorithms to predict new ETL rules, where the ETL mappings are based on the new ETL rules [0188]. ETL mappings 116 can be configured to be executed for data migration [0082].)  
Sassin does not appear to teach:
a Data Definition Language (DDL) code generator operable to output DDL code based on at least one data mapping expression and the second data model
However, Hui teaches:
a Data Definition Language (DDL) code generator operable to output DDL code based on at least one data mapping expression and the second data model (Hui – transformation artifacts may be generated according to embodiments based on the initial mapping (i.e. data mapping expression) of the XML Model. Processes for creating artifacts may depend on one or more purposes for generating the relational data structures. The purpose is to materialize the subject XML data as a set of relational tables. Referring to Fig. 2, therein is depicted an example process for generating transformation artifacts and the execution of the artifacts to transform source XML data to relational data. The subject XML data (i.e. data model) is materialized as a set of relational tables. SQL Data Definition Language (DDL) statement may be generated to create relational tables with the proper schema and data types [0032].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sassin and Hui before them, to modify the system of Sassin of a job generation controller for receiving at least one data mapping expression, each data mapping expression corresponding to mapping of data in the first data model to a conceptual model, at least one mapping and transformation definition, that corresponds to mapping and transformation of data between the conceptual model and the second data model, and an Extract, Transform, Load (ETL) code generator operable to output ETL code based on the at least one data mapping expression and the at least one mapping and transformation definition with the teachings of Hui of a Data Definition 
Regarding claim 9, Sassin teaches:
wherein execution of the DDL code causes the processor to physicalize the target database according to the second data model and execution of the ETL code causes the processor to extract data stored in the source database, transform the extracted database into a structure and format compatible with the target database, and load the transformed data to the target database (Sassin - transformation artifacts may be generated according to embodiments based on the initial mapping (i.e. data mapping expression) of the XML Model. Processes for creating artifacts may depend on one or more purposes for generating the relational data structures. The purpose is to materialize the subject XML data as a set of relational tables. Referring to Fig. 2, therein is depicted an example process for generating transformation artifacts and the execution of the artifacts to transform source XML data to relational data. The subject XML data (i.e. data model) is materialized as a set of relational tables. SQL Data Definition Language (DDL) statement may be generated to create relational tables with the proper schema and data types [0032]. Output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the 
Regarding claim 10, Sassin does not appear to teach:
wherein the job generation controller is operable to output a job execution package comprising the DDL code and the ETL code
However, Hui teaches:
wherein the job generation controller is operable to output a job execution package comprising the DDL code and the ETL code (Hui – see Fig. 10, once a target model 1004 has been designed using the MIS test case system, the artifacts 1005 (i.e. DDL code) that are produced may be used by ETL tools 1006 to generate data for a data warehouse 1007 [0129].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Sassin and Hui before them, to modify the system of Sassin and Hui of a job generation controller for receiving at least one data mapping expression, each data mapping expression corresponding to mapping of data in the first data model to a conceptual model, at least one mapping and transformation definition, that corresponds to mapping and transformation of data between the conceptual model and the second data model, a Data Definition Language (DDL) code generator operable to output 
Regarding claim 11, Sassin teaches:
wherein the job generation controller activates a metadata service adaptor to receive the at least one data mapping expression from a metadata store (Sassin – metadata can provide information to machine learning component and/or rules interpreter that would otherwise not be readily communicated from other inputs. Metadata can be represented as name-value pairs that are dependent on the particular domain-specific purpose. In some cases, the value may be list/array of values [0074].)  
Regarding claim 12, Sassin teaches:
wherein the job generation controller receives at least one data mapping expression from a user using a user interface provided by the job generation controller (Sassin – some ETL rules/mappings can be complex, and thus may not be conducive to an example based learning environment. In these instances, the complex rules/mappings may be skipped by the learning system, and a user 
Regarding claim 13, Sassin teaches:
wherein the ETL code defines at least one data transformation to perform on data extracted from the source database, the data transformation transforming the extracted data into a format and structure that is compatible with the target database (Sassin – output ETL rules (i.e. mapping and transformation definition) can be interpreted into output ETL mappings based on the specific structures of source schema, target schema and based on the specific features extracted from these schemas [0024]. Example mappings (i.e. data mapping expression) are utilized by the machine learning algorithms to predict new ETL rules, where the ETL mappings are based on the new ETL rules [0188]. ETL mappings 116 can be configured to be executed for data migration [0082]. Output ETL mappings are related to the concept of automated schema mapping, or the mapping of source schema to target schema. The techniques described in the disclosure achieve not just schema mapping, but the procedures to extra data from source tables and to transform and load data into target tables, a process known as ETL [0081].)  
Regarding claim 14, Sassin teaches:
wherein at least one data transformation corresponds to a data transformation expression that is inferable from the at least one data mapping expression and an the at least one mapping and transformation definition (Sassin – embodiments pass the generated output ETL rules to rules interpreter, which can interpret the rules to generate output ETL mappings. For example, machine learning component can generate a rule in the form of one or more conditional statements (e.g., if X and Y, then Z) and rules interpreter can generate actual mappings between source schema and target schema by interpreting these rules. Embodiments provide source schema, target schema, and extracted features from feature extraction to rules interpreter. For example, output ETL rules can be interpreted into output ETL mappings (i.e. data transformation expression) based on the specific structures of source schema and target schema and based on the specific features extracted from these schemas [0024].)  
Regarding claim 15, Sassin teaches:
wherein the ETL code contains operational code executable by a processor to cause the processor to generate versioning and auditing indicators (Sassin – see Fig. 7 which illustrates mapping expressions, Attribute “ACC_ENT_ID” and expression “decode(…VERSIONINGTEST…”. Record versioning can be used to lookup foreign keys for the schemas using a natural key and version number [0153].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166